ORDER
American Family Mutual Insurance Company appeals the decision of the circuit court denying its motion to order satisfaction of judgment as to approximately fifteen dollars of post-judgment interest. Plaintiffs, Dale and Kathy Jenkins, filed satisfactions of judgment indicating that American Family satisfied its judgment obligations except as to interest owed from the time judgment was entered until the judgment was paid, approximately one month later. American Family argues that it owes the plaintiffs no interest from the time judgment was entered until it was paid because it made an unconditional tender of the agreed-upon amount to the plaintiffs before the judgment was entered.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The circuit court’s denial of American Family’s motion to order satisfaction of judgment as to interest is affirmed in accordance with Rule 84.16(b). We also deny the plaintiffs’ motion for damages under Supreme Court Rule 84.19.